DETAILED ACTION

	Acknowledgment is made of the amendment filed on 9/22/2021. Claims 1-9, 11-15, and 17-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-15, and 17-20 allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a mobile telephone case, comprising:
a case body that defines a pocket that is shaped and sized to hold a mobile telephone; and
a card holder module attached to said case body;
said card holder module including a hollow card holder body and an IC payment card slidably mounted within said card holder body, said IC payment card including a front surface and a back surface opposite the front surface; the IC payment card including a set of conductive contacts on the front surface of the IC payment card; said IC payment card slidable between a first position and a second position relative to the card holder body;
wherein:

said set of conductive contacts is exposed outside of said card holder body when said IC payment card is in said second position; said IC payment card configured to engage in a contact payment card account transaction via the set of conductive contacts when said IC payment card is in said second position relative to said card holder body, a corner of said IC payment card positioned within said card holder body and mounted thereto when said IC payment card is in said second position relative to said card holder body;
regarding claim 11, a method comprising:
carrying a mobile telephone held within a mobile telephone case:
detaching a detachable portion of the mobile telephone case from the mobile telephone case;
detecting, by said mobile telephone, said detaching of the detachable portion of the mobile telephone case; and
in response to said detecting, the mobile telephone prompting a user to select a payment account for use in a payment account system transaction;
regarding claim 14, a method comprising:
carrying a mobile telephone held within a mobile telephone case:
detaching a detachable portion of the mobile telephone case from the mobile telephone case;
detecting, by said mobile telephone, said detaching of the detachable portion of the mobile telephone case; and
prior to said detecting step, monitoring, by the mobile telephone, an electrical circuit that includes a segment incorporated in said detachable portion of the mobile telephone case;
regarding claim 17, a method comprising:
carrying a mobile telephone held within a mobile telephone case:

in response to said detecting, the mobile telephone prompting a user to select a payment account for use in a payment account system transaction; and
regarding claim 20, a method comprising:
carrying a mobile telephone held within a mobile telephone case:
sliding a slidable portion of the mobile telephone case from a first position to a second position:
detecting, by said mobile telephone, that said slidable portion has been moved to said second position; and
prior to said detecting step, monitoring, by the mobile telephone, an electrically conductive lead incorporated in the mobile telephone case;
and wherein said detecting includes detecting that an electrical circuit has been completed, said completed electrical circuit including said monitored electrically conductive lead incorporated in the mobile telephone case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 16, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876